 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SUZANNE RYAN-BEEDY, an individual,              No. 2:17-cv-1999-WBS-EFB
12                      Plaintiff,
13           v.                                       ORDER
14    THE BANK OF NEW YORK MELLON
      fka THE BANK OF NEW YORK AS
15    TRUSTEE FOR THE BENEFIT OF THE
      CERTIFICATE HOLDERS OF THE
16    CWALT, INC., ALTERNATIVE LOAN
      TRUST 2004-25CB, MORTGAGE PASS-
17    THROUGH CERTIFICATES, SERIES
      2004-25CB; DITECH FINANCIAL, LLC,
18    and DOES 1-50, inclusive,
19                      Defendants.
20

21          Defendant Bank of New York Mellon filed a motion regarding a discovery disagreement,

22   which it noticed for hearing on February 6, 2019. ECF No. 41. Local Rule 251(a) provides that

23   the Joint Statement Re Discovery Disagreement must be filed at least seven days before the

24   scheduled hearing date or, in this instance, by January 30, 2019. Local Rule 251(a) also provides

25   that the hearing on a discovery motion may be dropped from calendar without prejudice if the

26   Joint Statement re Discovery Disagreement is not timely filed. Id.

27          Although the deadline has passed, the docket reflects that no Joint Statement re Discovery

28   Disagreement has been filed in connection with defendant’s motion. Therefore, the discovery
                                                      1
 1   motion (ECF No. 41) is denied without prejudice and the February 6, 2019 hearing thereon is
 2   vacated.
 3          So Ordered.
 4   DATED: January 31, 2019.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
